Citation Nr: 0401044	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae of the face, neck, and scalp.

2.  Entitlement to an evaluation in excess of 20 percent for 
bulging nucleus pulposus at L5-S1, with L4-L5 and L5-S1 facet 
osteoarthritis and right lower extremity radiculitis.

3.  Entitlement to a compensable evaluation for hemorrhoids 
from January 6, 1997, to April 5, 2001, and on and after June 
1, 2001.

4.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids from April 6, 2001 to April 18, 2001.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in Waco, 
Texas (RO), in which the RO, in pertinent part, increased the 
evaluation for the veteran's service-connected 
pseudofolliculitis barbae of the face, neck, and scalp to 10 
percent, continued a 20 percent evaluation for the service-
connected low back disability, and continued a zero percent 
evaluation for hemorrhoids.  By rating decision dated in 
March 2002 the RO increased the evaluation for hemorrhoids to 
10 percent effective April 6, 2001, and reduced it again to 
zero percent effective June 1, 2001.  In addition, the 
veteran underwent a hemorrhoidectomy, and thereafter a 100 
percent evaluation was assigned effective from April 19, 
2001, to May 31, 2001, based upon surgical or other treatment 
necessitating convalescence.  

In a January 2003 rating decision, the RO continued a zero 
percent evaluation for postoperative corn and hammertoe of 
the left fifth toe, and denied service connection for 
depression.  A notice of disagreement as these issues is not 
of record, and they are not before the Board for appellate 
consideration.

The issue of entitlement to an evaluation in excess of 20 
percent for bulging nucleus pulposus at L5-S1, with L4-L5 and 
L5-S1 facet osteoarthritis and right lower extremity 
radiculitis, which is further addressed in the remand portion 
of this decision is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 2002, the veteran notified the RO in a 
written statement that he wished to withdraw the appeal on 
his claim for an increased evaluation for his service-
connected disability of pseudofolliculitis barbae of the 
face, neck, and scalp. 

2.  For the period from January 6, 1997 to April 18, 2001, 
the veteran's hemorrhoids were manifested external thrombotic 
hemorrhoids and internal hemorrhoid with gross bleeding, but 
not characterized by persistent bleeding with secondary 
anemia or fissures

3.  For the period from June 1, 2002, the veteran's 
hemorrhoid disability has been manifested by mild symptoms.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the claim of entitlement to an evaluation in excess of 10 
percent for pseudofolliculitis barbae of the face, neck, and 
scalp.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2003).

2.  An evaluation of 10 percent, but no more, is warranted 
for the period from January 6, 1997 to April 18, 2001 for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003).

3.  A compensable evaluation for hemorrhoids for the period 
from June 1, 2001 is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.114 
Diagnostic Code 7336 (2003).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pseudofolliculitis Barbae of the Face, Neck, and Scalp.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.   Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2003).  Withdrawal may be 
made by the appellant or by his representative if a proper 
power of attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301(a) 
(2003).

In correspondence received by the RO in September 2002, the 
veteran indicated that he wished to withdraw his appeal on 
the claim for an increased evaluation for his service-
connected disability of pseudofolliculitis barbae of the 
face, neck, and scalp.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claim mentioned above in compliance with 
38 C.F.R. § 20.204(b), and there effectively remains no 
allegation of any error of fact or law for appellate 
consideration.  As a result, the Board does not have 
jurisdiction to review the pending appeal as to the withdrawn 
issue.

II.  Hemorrhoids

A.  Veterans Claims Assistance Act of 2000

Initially, there was a significant change in the law during 
the pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  Here, the RO 
notified the veteran by discussion in the May 1997 decision, 
August 1997 statement of the case (SOC), and March 2002 and 
June 2003 supplemental statements of the case (SSOC), of the 
applicable law and reasons for the denial of his claim.  
Additionally, in March 2003 letter the RO advised the veteran 
of what the responsibilities of the VA and the claimant are 
in developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  In 
this regard, the RO advised the veteran to send all requested 
information or evidence in support of the claim within 30 
days and further advised that if the information or evidence 
was not received within that time, the claim would decided 
based only on the evidence already in the claims file and any 
VA examinations or medical opinions.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available medical records 
have been obtained.  There is no indication in the record, 
from either the veteran or his representative, of any 
additional relevant records which are available and which the 
RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in May 2001 
and March 2003.  Additional examination and opinions are not 
warranted in this case.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service medical records show that the veteran had a history 
of hemorrhoids that had existed prior to entry on active duty 
and that he was treated for such during service.  At his 
separation examination revealed he had an external skin tag.  
The RO, in February 1994, granted service connection for a 
hemorrhoid disability and assigned a noncompensable 
evaluation.  

Over the course of this appeal, the veteran asserted that he 
had hemorrhoid problems two to three times a week and at 
least two to three times a month they would come down and 
stay down for days.  He stated that at the point when they 
were down, they would bleed and burn a lot, and cause extreme 
discomfort.  The pain was only relieved after several 
applications of medication and bed rest.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003), which require the evaluation of the complete medical 
history of the veteran's condition.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The veteran's hemorrhoid disability is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those 
provisions hemorrhoids, internal or external, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids.  A 10 percent disability rating is warranted for 
large or thrombotic irreducible hemorrhoids, with excessive 
redundant tissue.  A 20 percent disability evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).

The Board notes that revisions have been made to 38 C.F.R. 
§ 4114, Digestive system-Disabilities of the liver-
Diagnostic Codes 7311 to 7374, effective July 2, 2001.  
Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336; but the criteria under Diagnostic Code 7336 were 
unaffected by the revision.  

In July 1996 the veteran was seen at Good Shepherd Medical 
Center with complaints of hemorrhoids.  The diagnoses 
included thrombosed external rectal hemorrhoids and excision 
of thrombosed hemorrhoid.

VA outpatient treatment reports dated in April and May 2000 
noted complaints of intermittent bright red blood from rectum 
with bowel movements with occasional pain.  There was gross 
blood on rectal examination.  A digital rectal examination 
revealed internal hemorrhoids but noted after 17 cm. there 
was severe pain.  The diagnosis was internal hemorrhoid and 
surgery was discussed.

In April 2001, the veteran was seen with complaints of pain 
and bleeding from his hemorrhoids over the past year.  The 
impression was 17 cm. internal hemorrhoids and a 
hemorrhoidectomy was scheduled in April 2001.  The 
hemorrhoidectomy was performed as scheduled.  The procedure 
the veteran underwent was noted as a hemorrhoidectomy times 
three, the left lateral, right anterior, anterolateral and 
right posterolateral for recurrent hemorrhoids.  In a May 
2001 follow-up examination to the hemorrhoidectomy, it was 
reported that the anus looked moist with some fecal material 
but there was no gross blood and no active bleeding.  The 
diagnosis was status post hemorrhoidectomy.

A May 2001 VA rectal and anus examination report reveals the 
veteran had a medical history significant for chronic 
hemorrhoids since 1991.  His past surgical history included 
status post hemorrhoidectomies in 1994, 1995 and 2001.  The 
veteran reported that the hemorrhoids had recurred a number 
of times to include external and internal hemorrhoids.  He 
stated that he had had an original banding of the external 
hemorrhoids in 1994 after he left the military.  He also had 
surgery in 2001 for excision of internal hemorrhoids due to 
positive fecal occult blood testing.  Since that time, he has 
had no problems.  On examination, lumen of his rectum and 
anus were normal.  There were no signs of fissures, fistula 
or breakdown.  He had some old small residuals of external 
hemorrhoids, but not active or swollen without any bleeding.  
The diagnoses were hemorrhoids, chronically internal and 
external since 1991 and status post hemorrhoidectomy in 1994, 
1995 and 2001.  

At a June 2003 VA Examination, it was noted tat the veteran 
had a small external hemorrhoid which was not bleeding and 
was not inflamed.  The digital rectal examination was normal, 
with no blood shown.  There was no fecal leakage and no signs 
of rectal fissures.  The impression included status post 
hemorrhoid surgery times 3 with a small external hemorrhoid 
at 6 o'clock position.

Upon review of the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture for the periods from January 6, 
1997 to April 18, 2001 more closely approximates a 10 percent 
disability evaluation.  As noted above, in 1997, 2000, and 
2001, the veteran was seen complaining of recurrent bright 
red blood from the rectum with pain.  Evaluations revealed a 
large thrombosed external hemorrhoid in 1997 and internal 
hemorrhoids at 17 cm. in 2000 and 2001 with gross blood on 
rectal examination.  Just prior to his hemorrhoidectomy in 
2001 the veteran's hemorrhoids were reported to be large and 
he had complained of pain and bleeding from the hemorrhoids.  
Thus, resolving doubt in the veteran's favor, it is the 
determination of the Board that the evidence supports a 10 
percent evaluation pursuant to the criteria of Diagnostic 
Code 7336 for the period from January 1997 to April 18, 2001.

However, the Board finds that the medical evidence does not 
show that the veteran's had hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  Thus, 
the preponderance of the evidence does not support an 
evaluation in excess of 10 percent during this period.

As noted above, the RO reduced the veteran's hemorrhoid 
evaluation to noncompensable effective June 1, 2001.  After 
the veteran underwent excision and repaired his hemorrhoids 
in April 2001, a subsequent examination by VA in May 2001 
indicated that he has had no problems.  On examination, lumen 
of his rectum and anus were normal.  There were no signs of 
fissures, fistula or breakdown.  Examination revealed some 
old small residuals of external hemorrhoids, but none of them 
were active or swollen and there was no bleeding.  At a June 
2003 VA exam, there was a small external hemorrhoid, but 
digital rectal examination was normal with no bleeding noted 
and no fecal leakage or fissures.  Thus, the preponderance of 
the evidence does not support a compensable evaluation for 
hemorrhoids from June 1, 2001.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his hemorrhoids disability, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards. Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

The appeal with regard to the claim for an increased 
evaluation for the service-connected disability of 
pseudofolliculitis barbae of the face, neck, and scalp is 
dismissed.

A 10 percent evaluation for hemorrhoids is granted for the 
period from January 6, 1997 to April 18, 2001, subject to 
applicable criteria governing the payment of monetary 
benefits.

A compensable evaluation for the period on and after June 1, 
2001 for hemorrhoids is denied.

An evaluation in excess of 10 percent for the period from 
April 6, 2001 to April 18, 2001 for hemorrhoids is denied.


REMAND

With regard to the issue of entitlement to an evaluation in 
excess of 20 for bulging nucleus pulposus at L5-S1, with L4-
L5 and L5-S1 facet osteoarthritis and right lower extremity 
radiculitis, the Board is of the opinion that further 
assistance is required in order to make a determination as to 
whether a higher evaluation is warranted.  Accordingly, this 
issue is also remanded for that purpose.  See 38 U.S.C.A. § 
5103A (West 2002).  

As earlier noted, the veteran is service-connected for a low 
back disability, which is productive of bulging discs, facet 
osteoarthritis, and radiculitis, which the RO rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (intervertebral 
disc syndrome).  The medical evidence relied upon to support 
the veteran's claim is found in a 1995 VA examination report 
wherein he was diagnosed with having a bulging L5-S1 disc 
with facet osteoarthritis, and with radiculopathy on the left 
to the toes but with very little loss of motion.  In 
addition, an MRI (magnetic resonance imaging) conducted in 
1996 revealed mild narrowing of the left neural foramen at 
the L4-5 level, which was thought to be due to degenerative 
changes of the left facet joint.  An evaluation in July 1996 
showed that the lumbar spine showed apparent ankylosis of the 
L5-S1 apophyseal joint.  An MRI conducted in March 2001 
showed that the L5-S1 disc space was slightly narrowed, with 
loss of normal signal intensity and mild diffuse bulging 
disc, among other things.  There were no X-ray findings of 
degenerative arthritis.  A MRI of the lumbar spine in April 
2003 showed disc space was slightly narrowed with diffuse 
bulging disc and a focal central disc herniation at L5-S1. 

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range-of-motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
The Board finds that the medical examinations of record do 
not sufficiently address pain, limitation, and functional 
loss.  The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Court has further held that 
diagnostic codes predicated upon limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson, supra and DeLuca, supra.

The veteran's low back disability has been evaluated under DC 
5293.  Moreover, the regulations pertaining to Diagnostic 
Code 5293, intervertebral disc syndrome, were revised, 
effective September 23, 2002 and again effective September 
26, 2003.  The RO has not had the opportunity to review the 
veteran's claim in conjunction with the most recent revision 
effective in September 2003.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as it 
applies to the issues of entitlement to 
increased evaluations for the service-
connected low back disabilities, and with 
consideration of any other pertinent 
judicial or legislative guidance which 
may be forthcoming.

2.  The RO should contact the veteran and 
request the names and addresses of any 
facilities that provided treatment for 
his back disorder.  If information is 
provided, after receipt of authorization, 
such records should be obtained.

3.  The RO should arrange for neurologic 
and orthopedic examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
the low back disability.  The claims 
file, separate copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 and separate copies of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and each examiner must 
annotate the examination reports in this 
regard.  Any further indicated special 
studies must be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's low back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Do the service-connected 
disability of the low back involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability

(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disabilities, and 
if such overlap exists, the degree to 
which the non-service-connected 
problem(s) creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disability.  If the 
functional impairment created by the 
non-service-connected problem(s) 
cannot be dissociated, the examiners 
should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002) is completed.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



